23 N.Y.2d 925 (1969)
The People of the State of New York ex rel. Jane Doe, Mother on Behalf of John Doe, an Infant, Appellant,[*]
v.
Jane D. Edwards et al., Respondents.
Court of Appeals of the State of New York.
Argued January 21, 1969.
Decided February 19, 1969.
Gerald Mann for appellant.
Roy L. Reardon and John J. Tigue, Jr., for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, without costs; no opinion.
NOTES
[*]  Names used herein are fictitious for purposes of publication.